Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000001
                                                      19-FEB-2013
                                                      08:41 AM


                          SCPW-13-0000001

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICHAEL C. TIERNEY, Petitioner,

                                vs.

      TOMMY LIU of the Department of Public Safety for the
   State of Hawai#i, Inmate Grievance Specialist, Respondent.


                        ORIGINAL PROCEEDING

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of petitioner Michael C. Tierney’s

petition for a writ of mandamus, which was filed on January 4,

2013, and the documents attached thereto and submitted in support

thereof, it appears that petitioner fails to demonstrate that a

grievance submitted in compliance with the Department of Public

Safety’s submission policy has not been processed and/or

investigated.   Petitioner, therefore, is not entitled to mandamus

relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested

action); Barnett v. Broderick, 84 Hawai#i 109, 111, 929 P.2d

1359, 1361 (1996) (mandamus relief is available to compel an

official to perform a duty allegedly owed to an individual only

if the individual’s claim is clear and certain, the official’s

duty is ministerial and so plainly prescribed as to be free from

doubt, and no other remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, February 19, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2